ORDER

PER CURIAM.
AND NOW, this 27th day of February, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, with slight rephrasing, is:
Did the Superior Court panel’s decision affirming the trial court’s judgment of sentence impermissibly impose a five (5) year mandatory minimum prison sentence pursuant to 42 Pa.C.S.A. Section 9712.1 in violation of Pennsylvania’s indeterminate sentencing scheme mandated by 42 Pa.C.S.A. Section 9756(b), when the maximum sentence for the conviction is also five (5) years?